Title: To George Washington from William Heath, 6 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Belknap’s house June 6. 1783.
                  
                  I have been honored with your excellency’s answer to the address of the generals and officers commanding regiments and corps presented yesterday, which was communicated at levee to those present.  All appeared to be deeply impressed, and fully satisfied with your answer; and were it possible for confidence in your excellency’s paternal goodness to be enlarged, your answer of this day must I think have produced it.
                  I want words to express the pleasure and satisfaction which I this day enjoyed in the good Temper and disposition of the officers of the Massachusetts line when assembled to agree who should remain to officer the four regiments of three-years men—Their conduct will reflect lasting honor on them.
                  It is agreed, that colonel Henry Jackson, Colonel Vose, lieutenant-colonel-commandant Sprout, & lieutenant-colonel-commandant Brooks should command the four regiments—the latter, on condition that colonel M. Jackson, who is on the lines, consents to retire—if not, he (colonel M. Jackson) will command one of the four regiments.  It seems necessary that colonel M. Jackson should be called up immediately, and that the men belonging to the 8. regiment, entitled to furloughs, should also be ordered up without loss of time, that they may march with the others to their respective counties.  I therefore request that your excellency would be pleased to give the necessary orders for the purpose.
                  I think if the eight regiments of the Massachusetts line were to be formed as follows—viz. the 5. into the 1, the 6. into the 2, the 7. into the 3, and the 8. into the 4, it would be a regular mode, and greatly facilitate the completion of the corps.  If this should meet your excellency’s approbation, I will desire the four gentlemen, who are to command the four regiments, to complete the corps as soon as possible from the officers of the different grades who have given their names to tarry—and while this business is carrying into effect, the furloughed men may be sent off under the charge of such of the retiring officers as may be assigned to that duty.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               